Exhibit 10.6

 

DATED  20th May 2016

 

MITSUBISHI ESTATE LONDON LIMITED

 

and

 

CRA INTERNATIONAL (UK) LIMITED

 

and

 

CRA INTERNATIONAL, INC.

 

--------------------------------------------------------------------------------

 

SIDE DEED

 

relating to

 

Unit 2, Part Ground Floor and Fourth Floor,
8 Finsbury Circus, London EC2
dated the same date as this deed and made between (1)
Mitsubishi Estate London Limited, (2) CRA International (UK)
Limited and (3) CRA International, Inc.

 

--------------------------------------------------------------------------------

 

[g120671ksi001.gif]

 

125 London Wall

London  EC2Y 5AL

 

Tel: +44 (0)20 7524 6000

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject matter

 

Page

 

 

 

 

 

1.

 

DEFINITIONS

 

1

2.

 

INTERPRETATION

 

2

3.

 

SUPPLEMENTAL DEED

 

2

4.

 

AGREEMENT UNTIL THE END DATE

 

3

5.

 

INSURANCE RENT

 

3

6.

 

RIGHTS IN RESPECT OF SIGNAGE

 

3

7.

 

LANDLORD’S SUCCESSORS

 

3

8.

 

PERSONAL TO TENANT

 

3

9.

 

GENERAL

 

3

10.

 

REGISTRATION AT THE LAND REGISTRY

 

4

11.

 

CONFIDENTIALITY

 

4

12.

 

CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 

5

13.

 

GOVERNING LAW AND JURISDICTION

 

5

 

--------------------------------------------------------------------------------


 

DATE  20TH MAY 2016

 

PARTIES

 

(1)                       MITSUBISHI ESTATE LONDON LIMITED (incorporated and
registered in England and Wales under company registration number 2435659), the
registered office of which is at 125 London Wall, London EC2Y 5AL (the
“Landlord”);

 

(2)                       CRA INTERNATIONAL (UK) LIMITED (incorporated and
registered in England and Wales under company registration number 04007726), the
registered office of which is at 99 Bishopsgate, London EC2M 3XD (the “Tenant”);
and

 

(3)                       CRA INTERNATIONAL, INC. (incorporated and registered
in Massachusetts United States of America under company registration number
042372210), the registered office of which is at 200 Clarendon Street T-10
Boston MA 02116 and whose address for service in England and Wales is at 99
Bishopsgate London EC2M 3XD (the “Guarantor”).

 

RECITALS

 

(A)                     The Landlord is entitled to the reversion immediately
expectant on the term created by the Leases and the Landlord’s reversionary
interest is registered with title number NGL66474.

 

(B)                     On the date of this deed the Landlord has granted and
the Tenant has taken up leases of 8 Finsbury Circus, London EC2 and 11, 12, 13
and 14, South Place, London EC2 by way of two separate leases (in this deed
defined as the Leases).

 

(C)                     The Landlord and the Tenant have agreed certain
agreements, personal to the Tenant but binding on the Landlord’s successors in
title set out in this deed.

 

IT IS AGREED AS FOLLOWS:

 

1.                            DEFINITIONS

 

The following definitions apply in this deed:

 

“Building”

 

means 8 Finsbury Circus, London EC2 and 11, 12, 13 and 14, South Place, London
EC2, more particularly defined as the “Building” in the Leases;

 

“End Date”

 

means in respect of each of the Leases (separately), the earliest to occur of
the date on which:

 

(a)                       the contractual term of the relevant Lease expires
(excluding for these purposes any extension of the terms originally granted by
the relevant Lease);

 

1

--------------------------------------------------------------------------------


 

(b)                       the Tenant assigns the Premises demised by the
relevant Lease; and

 

(c)                        the relevant Lease is surrendered or otherwise
determined;

 

“Group”

 

means a group of companies within the meaning of Section 42 of the Landlord and
Tenant Act 1954;

 

“Landlord”

 

means the first party to this deed and its successors in title and persons
entitled to the reversion immediately expectant on the termination of the
Leases;

 

“Leases”

 

means (together) the two leases of premises each dated the same date as this
deed and made between (1) Mitsubishi Estate London Limited, (2) CRA
International (UK) Limited and (3) CRA International, Inc. in respect of the
following:

 

(a)                       the offices at unit 2, part ground floor of the
Building;

 

(b)                       the offices on the fourth floor of the Building;

 

and any document supplemental to such Leases whether entered into before or
after the date of this deed and including this deed and the expression “Lease”
means any one of them (as the case may be);

 

“Premises”

 

means the Premises as demised by and more particularly described in each of the
Leases and a reference to any one or any number of them shall be construed
accordingly;

 

“Tenant”

 

means the second party to this deed (but such expression does not include its
successors in title).

 

2.                            INTERPRETATION

 

2.1                                        Unless otherwise specified, words and
phrases defined in the Leases bear the same meanings when used in this deed.

 

2.2                                        Unless otherwise specified, a
reference to a clause, paragraph, schedule or appendix is to a clause or
paragraph of, schedule or appendix to this deed and a reference to this deed
includes its schedules and appendices.

 

2.3                                        The provisions in the Leases relating
to interpretation shall apply to this deed as if they were set out in full in
this deed.

 

3.                            SUPPLEMENTAL DEED

 

This deed is supplemental to each of the Leases.

 

2

--------------------------------------------------------------------------------


 

4.                            AGREEMENT UNTIL THE END DATE

 

The Landlord and the Tenant agree that from and including the date of this deed
until the End Date and in respect of each of the Leases, separately, the
provisions of this deed shall apply.

 

5.                            INSURANCE RENT

 

The Landlord agrees in respect of the Insurance Rent as defined in clause 1 of
the Leases that if the Landlord charges any other tenant in the Building an
insurance rent based on the Landlord’s net cost of insurance (taking into
account any commission or other sums received by the Landlord in respect of such
insurance) then it shall charge the Tenant on the same basis

 

6.                            RIGHTS IN RESPECT OF SIGNAGE

 

6.1                                        The Landlord agrees in respect of the
right to have the name of the Tenant displayed on any name board which may be
provided by the Landlord on the Retained Parts pursuant to clause 4.1.7 of the
Leases that such name board shall display both the name CRA International (UK)
Limited and the name Charles River Associates. The Landlord shall ensure that
there is at least one such name board in the ground floor reception to the
Building.

 

6.2                                        The Landlord will not grant the right
to name the Building to any other tenant of the Building or to any third party.

 

6.3                                        The Landlord will ensure that no
tenant of the Building is granted signage rights materially in excess of the
signage rights granted to the Tenant (proportionate to the area to be leased to
such tenant and acknowledging that a tenant of more than one floor shall be
entitled to entries on the name board for each floor).

 

7.                            LANDLORD’S SUCCESSORS

 

This deed is intended to bind the successors in title to the Landlord.

 

8.                            PERSONAL TO TENANT

 

The provisions contained in this deed are personal to the Tenant, apply to each
of the Leases separately and shall cease, in respect of any Lease, at the End
Date for that Lease.

 

9.                            GENERAL

 

9.1                                        Any breach of the terms of this deed
will give rise to a right of re-entry under the Leases.

 

9.2                                        Except as expressly varied by this
deed, the Leases remain in full force and effect.

 

9.3                                        Except as expressly provided, this
deed will not release or lessen the liability under the Leases of the Tenant or
any other person whether before or after the date of this deed.

 

9.4                                        The provisions of this deed shall not
apply to any renewal of the Leases (under Part II of the Landlord and Tenant Act
1954 or otherwise).

 

3

--------------------------------------------------------------------------------


 

10.                     REGISTRATION AT THE LAND REGISTRY

 

10.1                                 The Tenant will not be entitled to note
this deed or any rights granted in this deed against the Landlord’s title or
against the title to the Leases other than by virtue of a unilateral notice and
shall not without the consent of the Landlord send this deed or a copy of it to
the Land Registry.

 

10.2                                 Following the occurrence of the End Date in
respect of any of the Leases, the Tenant shall apply to the Land Registry for
the removal of any unilateral notice registered by the Tenant to protect this
deed.

 

11.                     CONFIDENTIALITY

 

No party shall, without the written agreement of the other, shall disclose or
permit or suffer to be disclosed this deed except:

 

11.1                                 any particular extracts or details which
must be the subject of disclosure to comply with any stock exchange or any
statutory requirements or the lawful requirements of any regulatory,
governmental or official body;

 

11.2                                 to professional advisers;

 

11.3                                 to the extent necessary to comply with any
legal obligation or legal requirement;

 

11.4                                 to the extent necessary to comply with or
give effect to the terms of this deed;

 

11.5                                 to HM Revenue & Customs or any other
governmental, public or official body for taxation, rating or registration
purposes;

 

11.6                                 to the extent they are already in the
public domain, otherwise than as a result of a breach of this clause 11;

 

11.7                                 to any third parties and/or their
professional advisers in pursuance of rent review arbitrations or determinations
or negotiations or legal proceedings, adjudications;

 

11.8                                 in the case of other bona fide negotiations
or dealings with and/or relating to the Building or any part of it (including,
without limitation, disclosures by the Landlord to any purchaser or financier or
the mortgagee or prospective financier or mortgagee of such purchaser of the
Building) (but not to an assignee of the Tenant or to any other tenant in the
Building);

 

11.9                                 in connection with the disposal of or
acquisition of an interest in the whole or any part of the relevant party or any
members of the same Group of Companies of the relevant party or any financing by
the relevant party or any of its Group of Companies;

 

11.10                          to any insurers or prospective insurers of the
Building or any part of them or works in connection with or items on the same;

 

11.11                          pursuant to any dispute; or

 

11.12                          as required to comply with any regulatory or
court requirements.

 

4

--------------------------------------------------------------------------------


 

12.                     CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 

Unless expressly stated nothing in this deed shall create any rights in favour
of any person pursuant to the Contracts (Rights of Third Parties) Act 1999.

 

13.                     GOVERNING LAW AND JURISDICTION

 

13.1                                 This deed and any dispute or claim arising
out of or in connection with it or its subject matter or formation (including
non-contractual disputes or claims) are governed by the law of England and
Wales.

 

13.2                                 The parties irrevocably agree that the
courts of England and Wales have exclusive jurisdiction to determine any dispute
or claim that arises out of or in connection with this deed or its subject
matter or formation (including non-contractual disputes or claims).

 

In witness of which this deed has been duly executed and is delivered on the
date written at the beginning of this deed.

 

Executed as a deed by CRA INTERNATIONAL

 

(UK) LIMITED acting by a director in the

 

presence of

/s/ Chad M. Holmes

 

 

 

Director

 

 

 

Signature of witness

/s/ Janet Just

Name (in BLOCK CAPITALS)

JANET JUST

Address

One South Wacker Drive, 34th Floor

 

Chicago, IL 60606

 

5

--------------------------------------------------------------------------------


 

Signed as a deed on behalf of

 

CRA INTERNATIONAL, INC. a company

 

incorporated in Massachusetts, United

 

States of America by

/s/ Chad M. Holmes

 

 

being a person who, in accordance with the

Authorised Signatory

laws of the territory, is acting under the

 

authority of the company

 

 

6

--------------------------------------------------------------------------------


 

Executed as a deed by MITSUBISHI ESTATE

 

LONDON LIMITED acting by a director and its

/s/ Yuichiro Shioda

secretary/two directors:

Director

 

 

 

 

/s/ Yuko Koibuchi

 

Secretary

 

7

--------------------------------------------------------------------------------